Citation Nr: 1757890	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  17-15 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cognitive disorder (claimed as memory loss), to include as secondary to chemotherapy treatment due to his service-connected lung cancer.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1969, during which he was awarded the Combat Infantryman Badge for his service in the Republic of Vietnam.  During the pendency of this appeal, the Veteran passed away in November 2017.  The appellant is the Veteran's surviving spouse, who was substituted as the claimant in this matter, as documented in a December 2017 letter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.

Although the Veteran was represented by the American Legion, the substituted appellant has not executed a power of attorney to appoint a representative.  


FINDING OF FACT

The Veteran's mild neurocognitive disorder was caused by his treatment for his service-connected lung cancer disability.  



CONCLUSION OF LAW

The criteria for establishing service connection for a mild neurocognitive disorder associated with service-connected lung cancer have all been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  

On appeal, the Veteran asserted that he had memory loss was the result of his treatment-namely, chemotherapy-for his service-connected lung cancer disability.  The Veteran submitted several articles and treatise evidence indicating that chemotherapy caused memory loss in cancer patients.  

In a January 2011 rating decision, service connection was established for active lung cancer with metastasis, effective November 24, 2009.  In February 2012, the Veteran submitted a claim for memory loss secondary to his lung cancer.  

The Veteran and the appellant have submitted several statements throughout the appeal period, including the Veteran's own testimony in his April 2017 hearing, regarding the presence of and the extent of his memory problems.  The Veteran, in particular, testified during his hearing that his memory became very poor in 2003, at which time his private doctors prescribed him medication to treat his memory problems.  

The Veteran's private treatment records demonstrate that he was initially diagnosed with lung cancer in 2000; he treated that condition with chemotherapy at that time.  The Veteran's private treatment records from Drs. J.C.G. and M.R.W. document that beginning in January 2003, he reported increased problems with short-term memory loss.  The Veteran's private physicians prescribed him medication to treat his memory loss problems at that time; he took medication for his memory loss until the time of his death in November 2017.  

The Veteran submitted an April 2003 letter from Dr. J.C.G., in which it was noted that the Veteran was doing quite well following his lung cancer operation and that he did not have any symptoms.  The physician explained  that "[t]he only problem the [Veteran] has is that his memory is getting poor.  He does not remember things anymore.  He is getting very forgetful, to the point that he does not remember things that happened yesterday or last week, or a few minutes ago.  His remote memory is excellent, but his recent memory is horrible."  Dr. J.C.G. noted that the Veteran's chest CT and physical examination were unremarkable, although he noted that another doctor was treating the Veteran's memory issues and had prescribed him medication for that problem.  

In a November 2010 VA primary care record, the Veteran was diagnosed with memory loss and it was noted that he was being followed for that condition by his private primary care physician, who was treating him with medication for that disorder.  Subsequent VA treatment records indicate that he has a mild cognitive impairment, which is sometimes attributed to dementia and/or Alzheimer's disease.  

The Veteran underwent a VA examination in September 2012 with Dr. T.A.S.  During the examination, Dr. T.A.S. did not diagnose the Veteran with any mental disorder, although Dr. T.A.S. did note that the Veteran began complaining of short-term memory loss in 2003 following his lung cancer surgery.  During the examination, the Veteran indicated that he had no memory problems prior to his lung cancer surgery; however, post-surgery, he has noticed that if he does not write things down he will forget them.  He reported several memory problems he had in his daily life, and noted that he has been taking "memory pills" since 2003.  During the examination, the Veteran was given the MMSE test, during which he scored a 30 out of 30, showing no significant memory impairment.  Then, Dr. T.A.S. opined that the Veteran's memory loss was at least as likely as not related to the Veteran's service-connected disability.  He concluded as follows:  

Vet[eran] reports memory issues and is receiving medication for such.  However, his MMSE was 30/30 and he did not present any memory issues at the time of the exam[ination].  Vet[eran] reports subjective memory loss but there is no clinical data to support it.  It appears that Vet[eran] had an exceptional memory at one time and he notices some loss since his lung operation.  Research suggests that a small percentage of people who have such operations or have had cancer drug therapy can have memory issues.  The fact that Vet[eran]'s memory is not significantly worse at this time would indicate that it is not Dementia o[r] an Alzheimer's Type (even given the fact that he has been taking med[ication]s as such med[ication]s rarely delay memory loss beyond 5 years and it has been over 10 years since his surgery and his MMSE is 30/30).  However, from a clinical/functional perspective there is not a significant deficit at this time to say that Vet[eran] has a specific disorder.  

The Veteran submitted a statement, received in January 2013, in which he disputes many of Dr. T.A.S.'s findings and the questions in the MMSE that were asked of him during that testing; for instance, he indicated that he knew the county he was in because he works there frequently and that he knew the date because the following day was his birthday.  In that statement, the Veteran continued to complain of short-term memory loss issues, such as forgetting to drop letters off at the post office or forgetting the name of someone he just met.

In a February 2013 letter, Dr. M.R.W. noted that the Veteran underwent a lobectomy in April 2000 for his lung cancer and was followed up with chemotherapy.  "Since that time he has suffered short term memory loss."  Dr. M.R.W. noted that he had been treating him since February 1994 with one medication until April 2011, at which time he switched him to another medication due to side effects.  Dr. M.R.W. also noted Dr. J.C.G.'s treatment records, which also documented memory loss issues.  Dr. M.R.W. concluded that since the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam may have contributed to his lung cancer "and resulting memory loss," VA should consider him for benefits.  

In September 2015, the Veteran underwent a VA psychiatric examination, at which time he was diagnosed with a sleep-wake disorder and a mild neurocognitive disorder.  The examiner at that time, Dr. J.F., indicated that he had chronic sleep impairment due to the sleep-wake disorder and mild memory loss due to the mild neurocognitive disorder.  Dr. J.F. further indicated that these "disorders are likely unrelated.  Veteran reports onset of sleep problems was about 1990 and onset of memory problems was about 2000 (2003 noted in medical records)."  Dr. J.F. noted the above private treatment records from Drs. M.R.W. and J.C.G., as well as the September 2012 VA examination at which time the Veteran did not have any memory impairment as screened on the MMSE.  During the examination, however, Dr. J.F. noted that the Veteran had mild memory loss.  In particular, she noted that the Veteran 

demonstrated impairment in recent memory on the MoCA (Montreal Cognitive Assessment) mental status exam screening but he did not evidence[] impairment in remote aspects of functioning (e.g. his persona[l] history described today was consistent with that obtained when he was assessed in the [September 2012 VA examination]).  He was able to recall 5 of 5 words after 2 learning trials but 0 of 5 words after 5 minute delay. . . . The total score of 21/30 on the MoCA is suggestive of mild cognitive impairment, especially with regard to short term memory.  Visuospatial/executive functioning, animal naming, orientation and attention appear to be intact.  Because he is on a medication for treatment of cognitive disorder and his subjective report of memory problems since at least 2000 or 2003, a diagnosis of Mild Neurocognitive Disorder is warranted.  Although his medical record notes this is likely consistent with the Alzheimers' type of cause, he has never had comprehensive neuropsychological testing to the exact cause of his cognitive impairment is unknown.  It is noteworthy that he compensates well for this by taking notes so the actual effect of memory impairment on his everyday activities is very mild.  

The Veteran was sent for another VA examination in December 2016, again performed by Dr. T.A.S.  Dr. T.A.S. noted his previous examination as well as Dr. J.F.'s VA examination.  After reviewing those documents, the VA treatment records and the Veteran's statements, Dr. T.A.S. noted that the Veteran's memory was "intact at this exam[ination]," but given the history he referred the Veteran for a neuropsychiatric evaluation.  

The Veteran subsequently underwent a VA neuropsychiatric consultation in January 2017, with a VA psychologist, Dr. G.K.V.  During that consultation, the Veteran again reported memory problems since his 2000 lung cancer operation.  Dr. G.K.V. noted the September 2012 VA examination, as well as other instances in the Veteran's VA treatment records which indicate that he was functioning within normal cognitive range.  Of note, Dr. G.K.V. does not appear to have reviewed the September 2015 VA examination by Dr. J.F. during his consultation.  During the examination, Dr. G.K.V. did several standardized testing protocols on the Veteran.  In his premorbid cognitive functioning test, the Veteran was estimated to be in the normal range.  On the WAIS-IV, the Veteran's performance did not indicate any cognitive deficits; on the verbal comprehension index, perceptional reasoning index, working memory index, and processing speed portions, the Veteran scored in the average range.  Other tests were also noted as ranging from average to superior ranges.  Dr. G.K.V. concluded that the Veteran did not have a neurocognitive disorder, and indicated that the Veteran's overall performance did not reveal any clinically significant deficits in any cognitive or memory domain.  Therefore, Dr. G.K.V. concluded that the Veteran did not meet the DSM-V diagnostic criteria for any neurocognitive disorder, as the testing "did not reveal any deficits that rise to the level of clinical concern."

Consequently, two days following Dr. G.K.V.'s testing, Dr. T.A.S. finalized his VA examination report, noting the January 2017 VA neuropsychiatric consultation results, and summarily concluded that the Veteran "does not have a cognitive disorder."  As the Veteran passed away in November 2017, further testing cannot be obtained.  

Based on the foregoing evidence, the Board finds that service connection for a mild neurocognitive disorder is warranted as related to treatment he received for his service-connected lung cancer disability.  

In short, it appears that the Veteran was noted to have an exceptional memory prior to having his lung cancer operation and subsequent chemotherapy treatment in 2000.  By 2003, the Veteran was complaining about short-term memory problems and was placed on medication for that condition until his death in November 2017.  The Veteran's private and VA treatment records are replete with several notations of mild cognitive impairment or short-term memory loss issues.  Finally, in September 2015, Dr. J.F. diagnosed the Veteran with a mild neurocognitive disorder, consisting of mild memory loss affecting his short-term memory; this diagnosis is consistent with the Veteran and his spouse's many lay reports in the record, as well as the conclusions noted by Drs. M.R.W. and J.C.G.  

The Board acknowledges the findings in Dr. T.A.S.'s most recent VA examination report, although it does not appear that Dr. T.A.S. did any testing of his own.  Rather, he relied on his own testing in September 2012 and the testing of Dr. G.K.V. in January 2017 to find that the Veteran did not have a cognitive disorder; of note, Dr. T.A.S. does not attempt to rectify the test results found by Dr. J.F. in September 2015 with Dr. G.K.V.'s findings in January 2017, nor does he discuss the apparent discrepancies between those two doctors' findings.  The Board, therefore finds that the January 2017 VA examination report has very little probative value in this case.  

Rather, the evidence weighing against a finding of a current disability in this case is Dr. T.A.S.'s finding in September 2012 using the MMSE protocols.  The Board notes that the Veteran objected to that testing protocol as it did not adequately address the types of problems he was having.  Moreover, Dr. T.A.S. noted at that time that the Veteran had been treated since 2003 for memory problems, was currently taking medication for that issue, and had "subjective complaints" of memory loss at that time.  Overall, Dr. T.A.S. found no disability at that time on the basis of his MMSE protocol testing, without explaining why other diagnoses of cognitive impairment in the claims file were not valid.  

The other evidence weighing against finding a current disability is Dr. G.K.V.'s findings in January 2017.  The Board reflects that Dr. G.K.V. does not address Dr. J.F.'s findings in September 2015 during his testing, nor does he appear to use the same testing protocol in order for the Board to adequately compare the results of those tests.  Instead, it appears to the Board that Dr. G.K.V. used one method to assess the Veteran's cognitive abilities and Dr. J.F. used another, equally valid method of assessing the Veteran's cognitive abilities.  The two methods came to opposite findings.  

Thus, it appears that evidence is essentially in equipoise as to whether the Veteran had a current cognitive impairment during his claim and appeal period, when comparing solely the examination testing results of record.  Dr. J.F. found that he had memory loss, Dr. G.K.V. found that he did not, and Dr. T.A.S. found that there was no clinical data to find a current disability, although he noted that the Veteran was being treated for a memory loss condition and had subjective complaints of memory loss.  

When such evidence is considered with the private treatment records in this case, namely the records and letters from Drs. M.R.W. and J.C.G., the Board is concludes that the evidence of record demonstrates a diagnosis of a mild neurocognitive disorder throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Dr. T.A.S.'s September 2012 opinion noted that the Veteran's memory loss was at least as likely as not related to his service-connected disability, noting that cancer patients are known to have memory issues after drug therapy treatment regimens.  Dr. M.R.W. additionally noted that the memory loss resulted from his service-connected lung cancer disability.  Therefore, the Board concludes by the evidence of record to find that the Veteran's mild neurocognitive disorder is related to his treatment for his service-connected lung cancer disability.  Essentially, the evidence shows that his mild neurocognitive disorder was caused by treatment for his service-connected lung cancer disability.  

Accordingly, service connection for a mild neurocognitive disorder associated with service-connected lung cancer disability is warranted at this time based on the 

	(CONTINUED ON NEXT PAGE)


evidence of record.  See 38 C.F.R. § 3.310.  In reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a mild neurocognitive disorder is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


